DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 3-20 are amended.
Claims 1 and 2 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 3-6, 8-11, 13-16 and 20, though Moezzi et al.(US Patent 5,850,352) teaches displaying videos including at least one real video and one virtual video (col. 1 lines 43-57) and changing viewpoints of the videos (col. 24 lines 24-31), Moezzi et al. fails to teach displaying a first user interface into which a first operation is input; changing viewpoints of the videos displayed, according to the first operation; displaying a second user interface into which a second operation is input; and changing a playing speed of the videos displayed according to the second operation, wherein the second user interface is provided for changing the playing speed and a playing direction of the videos, in the changing of the playing speed, the playing speed and the playing direction of the videos are changed according to another second operation provided via the second user interface, and in the second user interface, the playing speed is changed by moving an object in a first direction on a screen, and the playing direction is changed by moving the object in a second direction on the screen, the second direction being substantially orthogonal to the first direction. Therefore, claims 3-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 04/16/21, with respect to claims 3-20 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 1, 2, 17 and 20 has been withdrawn, and claims 3-20 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699